Case 2:20-bk-18895-NB   Doc 1 Filed 09/30/20 Entered 09/30/20 15:01:54   Desc
                        Main Document    Page 1 of 10
Case 2:20-bk-18895-NB   Doc 1 Filed 09/30/20 Entered 09/30/20 15:01:54   Desc
                        Main Document    Page 2 of 10
Case 2:20-bk-18895-NB   Doc 1 Filed 09/30/20 Entered 09/30/20 15:01:54   Desc
                        Main Document    Page 3 of 10
Case 2:20-bk-18895-NB   Doc 1 Filed 09/30/20 Entered 09/30/20 15:01:54   Desc
                        Main Document    Page 4 of 10
Case 2:20-bk-18895-NB   Doc 1 Filed 09/30/20 Entered 09/30/20 15:01:54   Desc
                        Main Document    Page 5 of 10
Case 2:20-bk-18895-NB   Doc 1 Filed 09/30/20 Entered 09/30/20 15:01:54   Desc
                        Main Document    Page 6 of 10
Case 2:20-bk-18895-NB   Doc 1 Filed 09/30/20 Entered 09/30/20 15:01:54   Desc
                        Main Document    Page 7 of 10
Case 2:20-bk-18895-NB   Doc 1 Filed 09/30/20 Entered 09/30/20 15:01:54   Desc
                        Main Document    Page 8 of 10
Case 2:20-bk-18895-NB   Doc 1 Filed 09/30/20 Entered 09/30/20 15:01:54   Desc
                        Main Document    Page 9 of 10
Case 2:20-bk-18895-NB   Doc 1 Filed 09/30/20 Entered 09/30/20 15:01:54   Desc
                        Main Document    Page 10 of 10
